DETAILED ACTION
The amendment presented on 08/23/2021, the Applicant amended claims 1 and 7 are amended. Claims 1-7 are pending. No new matter is added. 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

The Applicant mainly argued the amended limitations – “calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is filter coefficients for generating a reference image by calculating with the design data to be used in an inspection of the patterns”. With the above-noted features (1), (2), a filter coefficient according to characteristics of the patterns is calculated for each of regions divided on the basis of the characteristic information, and the characteristics of the patterns are different from each other. Applicant recognized by generating a reference image using a filter coefficient according to the characteristics of the patterns as claimed, a high-accuracy reference image according to the characteristics of the patterns could be generated. Thereby as a result detection of a false defect can be suppressed. Applicant submits at least clarified claim features distinguish over the applied art. With respect to previously recited claim features for "calculating parameter information ... wherein the parameter information is 

Therefore, the amended limitations are directed to generate filter coefficients according to the different patterns of design data for example computer chips, wafers, and semiconductors. The argued limitations are that the generated filter coefficients are different for according to the different patterns of image. The newly cited reference Watanabe discloses in cited paragraph [0090] discloses the argued features of generating different filter coefficient according to the different patterns to image inspection in order to optimize the specific regions according to the pattern because the different patterns in order to improve the quality of image inspection applications. 

Therefore, claims are rejected. See sections below.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Urano et al. (US 20130202188 A1, as provided) in view of Kitamura et al. (US Pub No. 20060245636 A1, as provided) in view of Watanabe et al. (US Pub No. 20150221075 A1). 

Regarding Claim 1,
Urano discloses A reference image generation method comprising: 
reading design data of a plurality of patterns formed on a sample and characteristic information indicating characteristics of 5each of the patterns from a storage device, the characteristic information being additionally written in the design data; (Urano, [0055], Fig. 10 is a diagram showing one example of parameter adjustment by the graphic user interface 271 (Fig. 1) in the case of using the defect inspection apparatus according to the present invention.  The user is enabled to check the category image and the feature quantity image on a screen 1001 and to determine which feature quantity is used for creation of the feature space using a check box 1011.  Moreover, when it is used, 
feature space by the feature quantity that is different in every category can be created.  By extracting the feature quantity by a different local area for every category, it becomes possible to extract the feature quantity appropriately to a pattern of a different period.  Moreover, these parameters can also be automatically determined based on the feature quantity extracted at the time of the category division and the area size of each category.  Like the screen 902 of FIG. 9, a screen 1002 sets up the kind of category that is displayed as category special information, displays the number of pixels in the 
set-up category, displays the feature space created from the images of the set-up category, and displays an ID, coordinates, and a value of the feature quantity, etc. of the detected defect; image feature data (characteristics) information is stored as feature quantity of specific division areas in image) 



dividing a pattern formed region of the sample on which the patterns are formed, into a plurality of regions where the characteristics are different from each other on a basis of the 10characteristic information; (Urano, [0039], [0055], Fig. 4, discloses one example of a configuration of a chip of the semiconductor wafer that is the object to be inspected and the category division.  In the sample 210 used as the object of inspection, many chips 500 of the same pattern are regularly arranged.  The control unit 270 moves the 
semiconductor wafer 210 that is a sample continuously by the stage 220, and in synchronization with this, the images of chips are captured sequentially from the image 
according to the categories divided by the category operation unit 420; Urano, [0055], Fig. 10 is a diagram showing one example of parameter adjustment by the graphic user interface 271 (Fig. 1) in the case of using the defect inspection apparatus according to the present invention.  The user is enabled to check the category image and the feature quantity image on a screen 1001 and to determine which feature quantity is used for creation of the feature space using a check box 1011.  Moreover, when it is used, weighting can be determined in an input unit 1012.  Moreover, the size of the local area for calculating the feature quantity can be specified in an input unit 1013.  Thereby, the 
feature space by the feature quantity that is different in every category can be created.  By extracting the feature quantity by a different local area for every category, it becomes possible to extract the feature quantity appropriately to a pattern of a different period.  Moreover, these parameters can also be automatically determined based on the feature quantity extracted at the time of the category division and the area size of each category.  Like the screen 902 of FIG. 9, a screen 1002 sets up the kind of category that is displayed as category special information, displays the number of pixels in the 
image feature data (characteristics) information is stored as feature quantity of specific division areas in image; image is divided into specific category based on specific features pertaining to the area)

calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is provided for generating a reference image from the design data to be used in an inspection of the 15patterns; (Urano,  [0043], discloses deviated pixel detection unit 450 determines the threshold for performing defect determination based on the statistic, such as a variation of the feature quantity of every category, and performs deviated value detection based on the determined threshold.  Moreover, it stores the whole histogram and the feature space that were calculated for every category in the storage unit 272 through the control unit.  Since the feature space is created for every category based on the similarity of a background pattern of the detected image, a distribution characteristic of a normal part is different for every category; therefore, high-precision defect determination becomes possible by setting the threshold according to it.  The deviated-pixel detection unit 450 may be 
configured to collate the whole histogram and the feature space that are past inspection results with the whole histogram and the feature space that are calculated this time, specify an inspection result that is nearest to this time inspection result among the past inspection results, and determine parameters, such as the threshold, that were applied in the past results.  In that case, since it becomes unnecessary to calculate the parameters are determined of image areas based on their specific feature quantities)  and 

generating the reference image from the design data on a basis of the calculated parameter information.  (Urano, [0034], discloses pre-processing unit 310 performs image correction on the image data inputted from the image collecting unit 110, divides the image into images of a size of a fixed unit, and stores the divided images in the image memory unit 320.  The image memory unit 320 reads the image data (digital signals) of the image of the inspection area (hereafter, described as a "detected image") 
and the image of an area corresponding to the inspection area of the detected image (hereafter, described as a reference image) among the stored images.  Here, the area of the reference image needs only to be a portion of roughly the same shape, such as a portion in which the same pattern circuit as the inspection area of the detected image is fabricated.  For example, as the reference image, an image of a chip adjacent to the chip of the detected image may be used, or an ideal image that has no defect in its image that is generated from images of multiple chips adjacent to the chip of the detected image may be used.  The parameter setting unit 340 sets up inspection 
parameters, such as the kind of feature quantity and the threshold when extracting the defect candidate that is inputted from the outside, and gives them to the defect candidate determination unit 330.  The defect candidate determination unit 330 calculates an amount of misregistration (an amount of correction) for adjusting positions of the detected image and the reference image, performs registration (correction of the 
detected image and the reference image that are registered etc., creates a feature space using the calculated feature quantity, and extracts a pixel that becomes a deviated value on the feature space as the defect candidate.  An image, a feature quantity, etc. of the extracted defect candidate are outputted to the control unit 270.  A detailed configuration of the defect candidate determination unit 330 will be explained using Fig. 3; reference image is disclosed)

		Urano does not explicitly disclose generating the reference image from the design data 
		Kitamura discloses generating the reference image from the design data (Kitamura, [0038], discloses a reference pattern generation device configured to generate a reference pattern represented by one or more lines from the data, each of the one or more lines comprising one of a line segment and a curve; an image generation device configured to generate the image of the pattern to-be-inspected; a detecting device configured to detect an edge of the image of the pattern to-be-inspected; an inspection device configured to inspect the pattern to-be-inspected by comparing the edge of the image of the pattern to-be-inspected with the one or more lines of the reference pattern; and a repeated defect recognition device configured to recognize repeated defects, which relate to the same geometric information of the data, from defect information obtained by the inspection device from semiconductor devices reference image is generated based on pattern features)

 		Accordingly, it would have been obvious to one of ordinary skill in the art to modify Urano with Kitamura to classify image regions according to specific features and detect defect. One would be motivated to modify Urano that discloses specific image areas divided based on features to the image regions and generating parameters based on design data of image feature regions by teachings of Kitamura that discloses generating reference image based on parameters generated from image region features in order to accurately detect defect in image. (see Kitamura, paragraph [0038]). Therefore, it would have been obvious to combine Urano and Kitamura to obtain the invention recited in Claim 1.
Urano with Kitamura does not explicitly disclose calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is filter coefficients for generating a reference image by calculating with the design data to be used in an inspection of the patterns;
Watanabe discloses calculating parameter information according to the characteristics with respect to each of the regions, where the parameter information is filter coefficients for generating a reference image by calculating with the design data to be used in an inspection of the patterns; (Watanabe, [0079], [0090], Fig. 6 is positioned on the stage 2 in FIG. 1. The inspection region in the inspection target mask 1a is virtually divided into the strip-shaped multiple inspection regions, namely, stripes 20.sub.1, 20.sub.2, 20.sub.3, 20.sub.4, . . . as illustrated in FIG. 6. For example, each stripe is a region having the width of several hundred micrometers and the length of filter coefficients are determined of specific pattern for image pattern inspection). 

Accordingly, it would have been obvious to one of ordinary skill in the art to modify Urano, Kitamura and Watanabe to classify image regions according to specific features and detect defect. One would be motivated to modify Urano and Kitamura that discloses specific image areas divided based on features to the image regions and generating parameters based on design data of image feature regions by teachings of Watanabe that discloses generating reference image based on filter coefficient parameters generated from image region features in order to accurately detect defect in image. (see Watanabe, paragraph [0202]). Therefore, it would have been obvious to combine Urano, Kitamura and Watanabe to obtain the invention recited in Claim 1.

Regarding Claim 2, 
		The combination of Urano, Kitamura and Watanabe further discloses wherein the characteristic 20information is pattern type information indicating types of the patterns. 

Regarding Claim 3, 
		The combination of Urano, Kitamura and Watanabe further discloses wherein the characteristic information is at least either inspection rank information 25indicating inspection ranks of the patterns or contour information indicating contours of the patterns.  (Urano, [0032], [0039], Fig. 4, discloses control unit 270 has a CPU (built in the control unit 270) for performing various controls, and is connected to the user interface unit (input/output unit) 271 that has a display part and an input part for receiving an alteration of inspection parameters (the kind of a feature quantity, a threshold, etc.) from a user and displaying detected defect information, respectively, and the storage device (storage unit) 272 for storing the feature quantity, the image, etc. of the detected defect candidate.  The mechanical controller 230 of the image collecting unit 110 drives the stage 220 based on a control command from the control unit 270.  Incidentally, the illumination optical system 240, the detecting optical system 250, etc. of the defect candidate extraction unit 130 and the image collecting unit 110 are also driven by commands from the control unit 270; of a configuration of a chip of the semiconductor wafer that is the object to be inspected and the category division.  In the sample 210 used as the object of inspection, many chips 500 of the same pattern are regularly arranged.  The control unit 270 moves the semiconductor wafer 210 that is a 
into four categories 561, 562, 563, and 564.  Here, the same fill pattern represents the same category.  Such category division is performed by the category operation unit 420.  In the category setting unit 430, areas of the sample 210 surface are set up for different categories 561, 562, 563, and 564 according to the categories divided by the category operation unit 420; user interface is provided for user operations; categories are applied to different patterns (ranks)). Additionally, the rational and motivation to combine the references Urano, Kitamura and Watanabe as applied in claim 1 apply to this claim.
 
Regarding Claim 5, 
		The combination of Urano, Kitamura and Watanabe further discloses comprising before the dividing of the pattern formed region into the regions, adding at least either the inspection rank information or 10the contour information to the design data in response to a user operation.  (Kitamura, [0042], discloses pattern inspection apparatus for inspecting a pattern to-be-inspected by using an image of the pattern to-be-inspected and data for fabricating the pattern to-be-inspected, the pattern inspection apparatus comprising: a reference pattern generation device configured to generate reference 
configured to generate the image of the pattern to-be-inspected; a detecting device configured to detect an edge of the image of the pattern to-be-inspected; an extracting device configured to extract a contour by establishing correspondence between the edge of the image of the pattern to-be-inspected and the one or more lines of the reference patterns; and an inspection device configured to inspect the pattern to-be-inspected by comparing the contour, which is extracted by the extracting device, and one of a contour, which is extracted by the extracting device from an image of another 
pattern to-be-inspected fabricated by the data, and a contour, which is obtained by a simulator using the data; contour information of patterns to be inspected are obtained). (Urano, [0032], [0039], Fig. 4, discloses control unit 270 has a CPU (built in the control unit 270) for performing various controls, and is connected to the user interface unit (input/output unit) 271 that has a display part and an input part for receiving an alteration of inspection parameters (the kind of a feature quantity, a threshold, etc.) from a user and displaying detected defect information, respectively, and the storage device (storage unit) 272 for storing the feature quantity, the image, etc. of the detected defect candidate.  The mechanical controller 230 of the image collecting unit 110 drives the stage 220 based on a control command from the control unit 270.  Incidentally, the illumination optical system 240, the detecting optical system 250, etc. of the defect 
candidate extraction unit 130 and the image collecting unit 110 are also driven by commands from the control unit 270; of a configuration of a chip of the semiconductor wafer that is the object to be inspected and the category division.  In the sample 210 
into four categories 561, 562, 563, and 564.  Here, the same fill pattern represents the same category.  Such category division is performed by the category operation unit 420.  In the category setting unit 430, areas of the sample 210 surface are set up for different categories 561, 562, 563, and 564 according to the categories divided by the category operation unit 420; user interface is provided for user operations; categories are applied to different patterns (ranks)). Additionally, the rational and motivation to combine the references Urano, Kitamura and Watanabe as applied in claim 1 apply to this claim.

	Claim 7 recite method with steps corresponding to the method steps recited in Claim 1. Therefore, the recited steps of method Claim 7 are mapped to the proposed combination in the same manner as the corresponding steps of Claim 1. Additionally, the rationale and motivation to combine the Urano, Kitamura and Watanabe references presented in rejection of Claim 1, apply to these claims.

image is captured of region defect to be detected). Additionally, the rational and motivation to combine the references Urano, Kitamura and Watanabe as applied in claim 1 apply to this claim.
 
 Allowable Subject Matter
Claims 4 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINALBEN V PATEL whose telephone number is (571)270-5872.  The examiner can normally be reached on M-F: 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

 (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Pinalben Patel/Examiner, Art Unit 2661